In an action to recover damages for dental malpractice, etc., the defendants Mark Coffiner and Endodontic Associates at Hanson Flace, EC., appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated April 15, 2003, which denied their motion pursuant to CFLR 3211 (a) (5) to dismiss the action insofar as asserted against them as time-barred.
Ordered that the order is affirmed, with costs.
The appellants made out a prima facie case that their treatment of the plaintiff ended on April 10, 1998, rendering this action, which was commenced November 14, 2000, untimely as to them (see CPLR 214-a; Gravel v Cicola, 297 AD2d 620 [2002]; cf. Savarese v Shatz, 273 AD2d 219, 220 [2000]; Siegel v Wank, 183 AD2d 158, 159 [1992]). In response to that showing, the plaintiffs raised a triable issue of fact as to whether there was a course of continuous treatment by all of the defendants, including the appellants, extending through at least May 20, 1998, the last time the appellant Dr. Mark Coffiner actually saw the plaintiff Modesto “Mario” Chinosi. If continuous treatment is found, the action would be timely as to the appellants. Thus, the motion was properly denied (see generally Cox v Kingsboro Med. Group, 88 NY2d 904, 907 [1996]; McDermott v Torre, 56 NY2d 399, 403, 407-408 [1982]; Polokoff v Palmer, 190 AD2d 897, 898-899 [1993]). Florio, J.P., Smith, Crane and Rivera, JJ., concur.